Citation Nr: 0012947	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative changes, currently rated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The lumbosacral strain with degenerative changes is not 
productive of more than severe intervertebral disc syndrome 
and has not resulted in unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for a lumbosacral strain with degenerative changes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability is more severe than it is currently rated is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  Again, however, 
Diagnostic Code 5292 does not provide for a rating higher 
than 40 percent.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the spine, 
and a 50 percent rating is warranted if there is unfavorable 
ankylosis of the spine.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

The Board has considered the full history of the veteran's 
service-connected low back strain.  The veteran's service 
medical records show that he sustained a back injury in 
service in November 1955 when he fell on ice.  He was 
subsequently treated on numerous occasions.  A radiology 
report dated in November 1955 shows that an x-ray of the 
sacrum and coccyx failed to show a definite fracture.   An x-
ray dated in May 1956 shows that there were no significant 
changes since the last x-ray. It was also noted that there 
was some straightening of the normal lordotic curve.  An 
orthopedic treatment record dated in May 1956 shows that he 
complained of having severe backaches, and had been on light 
duty.  On examination, he had spasm and pain on flexion.  The 
impression was chronic back strain with possible early disc 
syndrome.  Exercises, heat, and aspirin were prescribed.  A 
record dated in July 1956 shows that the veteran was doing 
well, but occasionally had an ache.  On examination, he had 
full flexion.  

In September 1956, upon separation from service, the veteran 
filed a claim for disability compensation for a back 
condition.  Subsequently, in a rating decision of June 1958, 
the RO granted service connection for a lumbosacral strain, 
and assigned a noncompensable rating.  

The RO increased the rating to 10 percent in June 1990.  
Subsequently, in a decision of November 1992, the Board 
increased the rating to 20 percent.  The Board also denied 
service connection for compression fractures of the spine, 
noting that they had not been shown until 1990.  
Subsequently, in a rating decision of March 1995, the RO 
increased the rating to 40 percent.  

In January 1998, the veteran requested an increased rating.  
The RO denied that request, and the veteran perfected this 
appeal.  The evidence pertaining to the current severity of 
the service-connected low back disorder includes a VA 
outpatient medical treatment record dated in March 1997 which 
shows that the veteran reported that his back was giving him 
trouble.  He said that his legs and low back gave out.  It 
was noted that he had dorsal kyphosis.  It was also noted 
that his gait was fairly normal.  The diagnoses included 
degenerative joint disease and chronic strain.  Medications 
were prescribed, and the veteran was advised to return in six 
months.   

The report of a disability evaluation examination conducted 
by the VA in May 1998 shows that the veteran reported a 
complaint of having pain in the low back with numbness down 
the left leg to the knee and numbness and tingling in the 
right leg not quite to the knee.  He said that the condition 
got worse every year and that he became more troubled with 
pain running down both legs.  Examination of the veteran's 
back revealed that straight leg raising was positive at 60 
degrees bilaterally.  He had a negative cross leg exam.  He 
could sit up with the knees fully extended.  He flexed 
forward to 60 degrees, extended to 15 degrees, flexed 
laterally to 35 degrees, and rotated to 30 degrees.  He did 
not indicate any particular pain except in flexion and 
extension when he frowned with pain as he reached the extreme 
range of motion to which he was capable.  The diagnosis was 
lumbosacral strain with degenerative joint disease and some 
loss of motion.  An x-ray taken in connection with the 
examination was interpreted as showing (1) No change in the 
appearance of the lumbar spine since 1/30/95; (2) L1 and L3 
compression fractures; (3) narrowing L1 and L5 disc spaces 
and L2 disc space particularly posteriorly with posterior 
narrowing at other disc spaces and vacuum phenomenon at 
multiple levels; and (4) pedicles intact.

The evidence pertaining to the severity of the low back 
disorder also includes the report of a spine examination 
conducted by the VA in September 1998.  The report shows that 
the examination was for the purpose of showing neurological 
findings pertaining to deep tendon reflexes and sensation of 
the lower extremities.  On examination, the veteran had no 
decreased sensation in the lower extremities.  His deep 
tendon reflexes were intact.  There was no functional loss.  
His loss was merely the pain as previously described.  

The veteran was afforded another examination in October 1998 
at the North Texas Orthopedic Association.  The report shows 
that the veteran had a history of falling on the ice while in 
Alaska in 1956 while on active duty.  He reported that he had 
significant problems at that time.  He had previously been 
seen in 1990 at which time he was having fairly significant 
difficulties, was taking Motrin, and was using a back brace.  
He had reported having pain across the lower back and 
numbness into his hips and legs.  He had also reported 
occasional throbbing, aching, and some muscle spasm.  X-rays 
were interpreted as showing a 40 percent compression of L1 
with osteophytes at the L1-2 space, and a compression 
fracture of about 20 percent of L3 in the superior end plate, 
and essentially complete loss of disc space at L5-S1 with 
considerable subchondral sclerosis.  At the present time, the 
veteran reported that he was getting steadily worse without 
intervening injuries.  He stated that he could not pick up 
more than 10 or 15 pounds and was very apprehensive about 
doing that.  He was afraid of bending, and used a cane 
frequently.  He could walk 200 to 400 feet and then would 
give out completely.  He said that his back would "give 
out" frequently while he was just standing there, and that 
he tended to fall when it gave out.  

On examination, the veteran was mildly to moderately obese.  
He walked very slowly and guardedly.  He could walk without 
his cane, but obviously felt quite insecure without  it.  
There was flattening and some suggested reversal of his 
normal lumbar lordosis.  He was tender from the dorsolumbar 
junction down to the sacrum.  There was some degree of muscle 
spasm.  His back movements were restricted in all directions.  
Flexion was his greatest range and was to about 50 percent of 
normal.  On examining the lower extremities, there was normal 
flexion strength of the toes, normal sensation, and equal 
deep tendon reflexes.  X-rays showed additional osteophytes, 
but no significant changes at the L4-5 disc space since 1990.  
The examiner noted that there was apparently a question as to 
the degree to which the veteran's disability was related to 
his military service.  He noted that, by history, the veteran 
related his pains somewhat continuously since his fall in 
service in 1956.  The examiner noted that the normal 
progression of the aging process complicated the situation, 
but the veteran noted that no intervening injury would 
account for the compression fractures other than the fall of 
1956.  

Based on the foregoing, the Board finds that the medical 
evidence shows that the veteran's lower back symptoms are, at 
least with respect to the criteria embodied by Diagnostic 
Code 5293, consistent with no higher than the RO's assignment 
of a 40 percent disability evaluation.  Although the 
veteran's low back disorder may be classified as "severe" 
in that it is apparently characterized by recurring attacks, 
and although the veteran has indicated that he has daily 
pain, the Board finds that the findings, as set forth above, 
indicate no more than severe intervertebral disc syndrome.  
The manifestations which are contemplated for a 60 percent 
rating, such as intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief have not been shown.

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse, have not either been contended or 
demonstrated.  Interference with sitting, standing, and 
weight-bearing have also been considered in the assignment of 
the 40 percent rating.  The Board also notes that the 
evidence does not reflect the existence of lower extremity 
neurological deficits such as drop foot which might warrant a 
separate compensable rating.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994).  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 40 percent 
for a low back disorder are not met.  

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289 or 5292.  First, insofar as the 
medical evidence contains no indication of ankylosis of the 
lumbar spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might arguably be 
described as "severe," Diagnostic Code 5292 provides for 
only a 40 percent evaluation (the evaluation that is already 
in effect) for severe limitation of motion.  No higher 
evaluation is available under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (1999).  

The Board has noted that the veteran contends that an extra 
10 percent rating should be assigned because he has 
compression fractures.  Under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5285, a spine fracture injury, with 
cord involvement, resulting in the veteran being bedridden or 
requiring long leg braces, is rated 100 percent disabling.  
When the spine fracture is without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is assigned.  In other cases, the residuals 
will be rated according to definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Significantly, however, the veteran is not 
service-connected for compression fractures.  The Board 
previously denied service connection for compression 
fractures in a decision of November 1992.  The RO also 
recently determined in a decision of August 1999 that new and 
material evidence had not been presented to reopen that 
claim.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(1999).  In view of the foregoing, the schedular criteria 
authorize a 40 percent evaluation, but no higher, for the 
veteran's lower back disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1999).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to this 
disability.  Under the circumstances, the Board concludes 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An increased rating for a lumbosacral strain with 
degenerative changes, currently rated as 40 percent 
disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

